681 S.E.2d 784 (2009)
John Weskett POWERS
v.
George TATUM, Commissioner of the N.C. Division of Motor Vehicles.
No. 268P09.
Supreme Court of North Carolina.
August 27, 2009.
Christopher W. Brooks, Jess D. Mekeel, Assistant Attorney Generals, for George Tatum, et al.
George B. Currin, for John Weskett Powers.
Prior report: ___ N.C.App. ___, 676 S.E.2d 89.

ORDER
Upon consideration of the petition filed on the 1st of July 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."
Upon consideration of the petition filed by Plaintiff on the 5th of August 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."
BRADY, J., recused.